UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. bonds posted positive returns for the 12 months ended October 31, 2011. Bonds generated mixed results during the first half of the period as improving economic conditions provided a lift to corporate bonds and commercial mortgage-backed securities, while the threat of rising inflation put downward pressure on Treasury bonds. During the last six months, a marked slowdown in global economic activity and worsening sovereign debt problems in Europe led to a flight to quality, with higher-quality bonds leading the advance. In particular, investors flocked to the relative safety of the Treasury market, sending Treasury yields down to historically low levels. For the 12-month period ended October 31, 2011, investment-grade corporate bonds posted the best returns, while mortgage-backed securities lagged. For the year ended October 31, 2011, John Hancock Income Securities Trust produced a total return of 6.78% at net asset value (NAV) and 8.46% at market value. The Fund’s NAV return and its market performance differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV share price at any time. By comparison, the average UBS leveraged closed-end investment-grade bond fund returned 10.70% at NAV and 7.51% at market value. The Barclays Capital Government/Credit Bond Index returned 5.26%. Allocations among segments of the bond market contributed favorably to performance in the first half of the period but detracted from results during the last six months. Overweight positions in corporate bonds and commercial mortgage-backed securities added value during the first half of the period, while an underweight position in Treasury securities was a drag on performance in the last half of the period. Top contributors among the Fund’s corporate holdings included broadcasting company CBS Corp., electric utilities MidAmerican Energy Holdings Company (a unit of Berkshire Hathaway) and Exelon Corp. On the downside, significant detractors included French financial services firm AXA SA, tobacco company Alliance One International, Inc. and gaming company Greektown Superholdings. Outside of the corporate sector, the Fund’s holdings in interest-only mortgage-backed securities declined as falling interest rates led to increased concerns about higher refinancing activity. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. This Fund is subject to interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Higher-yielding bonds are riskier than lower-yielding bonds, and their value may fluctuate more in response to market conditions. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Income Securities Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 54% Preferred Securities 2% U.S. Government & Capital Preferred Securities 2% Agency Obligations 27% Common Stocks 1% Collateralized Mortgage Obligations 9% Term Loans 1% Asset-Backed Securities 3% Short-Term Investments & Other 1% Sector Composition U.S. Government & Utilities 4% Agency Obligations 27% Asset-Backed Securities 3% Financials 23% Consumer Staples 3% Consumer Discretionary 9% Telecommunication Services 2% Collateralized Mortgage Obligations 9% Health Care 2% Energy 6% Information Technology 1% Industrials 5% Short-Term Investments & Other 1% Materials 5% Quality Distribution AAA 29% CCC & Below 3% AA 3% Equity 1% A 13% Preferred Securities 2% BBB 28% Not Rated 2% BB 10% Short-Term Investments & Other 1% B 8% 1 As a percentage of the Fund’s total investments on 10-31-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moody’s Investor Services, Inc. If not available, we have used Standard & Poor’s ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 10-31-11 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Income Securities Trust 7 Fund’s investments As of 10-31-11 Maturity Rate (%) date Par value Value Corporate Bonds 80.59% (54.02% of Total Investments) (Cost $132,742,076) Consumer Discretionary 11.25% Auto Components 0.69% Allison Transmission, Inc. (S)(Z) 7.125 05-15-19 $380,000 368,600 Exide Technologies 8.625 02-01-18 280,000 280,000 Hyva Global BV (S)(Z) 8.625 03-24-16 340,000 306,000 Visteon Corp. (S) 6.750 04-15-19 220,000 213,400 Automobiles 1.89% Ford Motor Credit Company LLC (Z) 5.000 05-15-18 440,000 448,235 Ford Motor Credit Company LLC (Z) 5.875 08-02-21 435,000 464,945 Harley-Davidson Funding Corp. (S)(Z) 5.750 12-15-14 160,000 174,483 Hyundai Capital Services, Inc. (S)(Z) 4.375 07-27-16 310,000 314,537 Hyundai Capital Services, Inc. (S)(Z) 6.000 05-05-15 430,000 462,514 Kia Motors Corp. (S)(Z) 3.625 06-14-16 315,000 307,064 Nissan Motor Acceptance Corp. (S)(Z) 4.500 01-30-15 1,000,000 1,051,309 Food Products 0.14% Simmons Foods, Inc. (S) 10.500 11-01-17 250,000 233,750 Hotels, Restaurants & Leisure 2.95% CCM Merger, Inc. (S) 8.000 08-01-13 485,000 460,750 Downstream Development Authority of the Quapaw Tribe of Oklahoma (S) 10.500 07-01-19 275,000 264,000 Greektown Superholdings, Inc. 13.000 07-01-15 1,713,000 1,760,108 Jacobs Entertainment, Inc. (Z) 9.750 06-15-14 600,000 582,000 Little Traverse Bay Bands of Odawa Indians (S)(Z) 9.000 08-31-20 319,000 261,580 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. (S) 8.875 04-15-17 235,000 230,300 ROC Finance LLC/ROC Finance 1 Corp. (S) 12.125 09-01-18 390,000 411,450 Seminole Indian Tribe of Florida (S)(Z) 6.535 10-01-20 650,000 627,315 Seminole Indian Tribe of Florida (S)(Z) 7.750 10-01-17 325,000 338,000 Waterford Gaming LLC (S)(Z) 8.625 09-15-14 221,551 82,623 Household Durables 0.04% American Standard Americas (S) 10.750 01-15-16 85,000 62,900 Internet & Catalog Retail 0.31% Expedia, Inc. (Z) 5.950 08-15-20 530,000 537,759 8 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Media 4.13% AMC Entertainment, Inc. 8.750 06-01-19 $140,000 $148,050 CBS Corp. (Z) 7.875 07-30-30 595,000 790,350 CCO Holdings LLC/CCO Holdings Capital Corp. 8.125 04-30-20 145,000 156,963 Cinemark USA, Inc. 7.375 06-15-21 195,000 194,513 DIRECTV Holdings LLC/DIRECTV Financing Company, Inc. (Z) 6.350 03-15-40 220,000 264,103 Grupo Televisa SAB (Z) 6.625 01-15-40 310,000 355,870 News America, Inc. 6.150 03-01-37 165,000 182,518 News America, Inc. (Z) 6.150 02-15-41 275,000 309,233 News America, Inc. 6.400 12-15-35 150,000 169,928 News America, Inc. (Z) 7.600 10-11-15 1,000,000 1,144,417 News America, Inc. (Z) 7.750 01-20-24 1,020,000 1,238,983 Nexstar Broadcasting, Inc. (Z) 7.000 01-15-14 84,000 83,160 Nexstar Broadcasting, Inc., PIK (Z) 7.000 01-15-14 255,998 253,438 Regal Cinemas Corp. 8.625 07-15-19 115,000 123,050 Regal Entertainment Group 9.125 08-15-18 100,000 107,000 Time Warner Cable, Inc. (Z) 6.750 07-01-18 605,000 722,318 UBM PLC (S)(Z) 5.750 11-03-20 275,000 272,814 XM Satellite Radio, Inc. (S) 7.625 11-01-18 485,000 522,588 Multiline Retail 0.09% Sears Holdings Corp. 6.625 10-15-18 175,000 150,938 Specialty Retail 0.32% Hillman Group, Inc. 10.875 06-01-18 210,000 215,775 Hillman Group, Inc. (S) 10.875 06-01-18 95,000 97,613 Limited Brands, Inc. (Z) 6.625 04-01-21 230,000 241,500 Textiles, Apparel & Luxury Goods 0.69% Burlington Coat Factory Warehouse Corp. (S)(Z) 10.000 02-15-19 665,000 658,350 Levi Strauss & Company (Z) 7.625 05-15-20 500,000 511,250 Consumer Staples 3.12% Food & Staples Retailing 0.65% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) (Z) 6.302 06-01-37 1,150,000 1,116,938 Food Products 1.14% Bunge Ltd. Finance Corp. 4.100 03-15-16 205,000 211,351 Bunge Ltd. Finance Corp. (Z) 8.500 06-15-19 389,000 476,987 Corp. Pesquera Inca SAC (S)(Z) 9.000 02-10-17 340,000 342,040 Del Monte Foods Company (S) 7.625 02-15-19 235,000 223,250 JBS Finance II, Ltd. (S)(Z) 8.250 01-29-18 360,000 333,000 Reddy Ice Corp. (Z) 11.250 03-15-15 380,000 355,300 Household Products 0.24% Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC (S) 9.000 04-15-19 420,000 405,300 Personal Products 0.30% Hypermarcas SA (S) 6.500 04-20-21 150,000 145,500 Revlon Consumer Products Corp. (Z) 9.750 11-15-15 335,000 359,288 See notes to financial statements Annual report | Income Securities Trust 9 Maturity Rate (%) date Par value Value Tobacco 0.79% Alliance One International, Inc. (Z) 10.000 07-15-16 $1,000,000 $865,000 Lorillard Tobacco Company 3.500 08-04-16 150,000 150,772 Lorillard Tobacco Company (Z) 6.875 05-01-20 295,000 334,342 Energy 8.50% Energy Equipment & Services 0.75% Astoria Depositor Corp., Series B (S)(Z) 8.144 05-01-21 1,000,000 870,000 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 265,000 277,588 Weatherford International, Inc. 6.800 06-15-37 105,000 122,390 Gas Utilities 0.31% DCP Midstream LLC (S)(Z) 9.750 03-15-19 405,000 533,027 Oil, Gas & Consumable Fuels 7.44% Alpha Natural Resources, Inc. 6.000 06-01-19 125,000 124,063 Alpha Natural Resources, Inc. 6.250 06-01-21 270,000 266,625 Arch Coal, Inc. (S) 7.000 06-15-19 160,000 165,600 Arch Coal, Inc. (S) 7.250 06-15-21 270,000 278,100 Chesapeake Energy Corp. (Z) 6.125 02-15-21 265,000 277,588 Energy Transfer Partners LP (Z) 9.700 03-15-19 330,000 408,825 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) (Z) 7.000 06-01-67 695,000 672,413 EV Energy Partners LP/EV Energy Finance Corp. (S)(Z) 8.000 04-15-19 400,000 398,000 Kerr-McGee Corp. (Z) 6.950 07-01-24 770,000 934,339 Kinder Morgan Energy Partners LP (Z) 7.750 03-15-32 195,000 244,790 Kinder Morgan Finance Company ULC 5.700 01-05-16 615,000 628,838 Marathon Petroleum Corp. (S)(Z) 6.500 03-01-41 280,000 328,435 MarkWest Energy Partners LP/MarkWest Energy Finance Corp. (Z) 6.500 08-15-21 495,000 511,088 Newfield Exploration Company 5.750 01-30-22 260,000 275,600 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC (Z) 8.875 03-15-18 395,000 408,825 NuStar Logistics LP (Z) 7.650 04-15-18 845,000 1,000,652 Petro-Canada (Z) 9.250 10-15-21 1,000,000 1,384,037 Spectra Energy Capital LLC (Z) 6.200 04-15-18 1,000,000 1,128,565 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) (Z) 6.350 05-15-67 710,000 724,585 Williams Partners LP/Williams Partners Finance Corp. (Z) 7.250 02-01-17 1,620,000 1,927,364 Woodside Finance, Ltd. (S)(Z) 4.500 11-10-14 550,000 584,255 Financials 29.68% Capital Markets 3.61% Affinion Group Holdings, Inc. 11.625 11-15-15 235,000 192,113 Credit Suisse AG 5.400 01-14-20 355,000 355,575 Credit Suisse AG (3 month LIBOR + 0.690% to 5-15-17, then 3 month LIBOR + 1.690%) (Q)(Z) 0.976 05-15-17 715,000 468,890 Credit Suisse New York (Z) 4.375 08-05-20 555,000 565,529 Jefferies Group, Inc. (Z) 6.875 04-15-21 905,000 874,601 Jefferies Group, Inc. 8.500 07-15-19 165,000 178,148 Macquarie Bank, Ltd. (S)(Z) 6.625 04-07-21 260,000 255,368 10 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Markets (continued) Macquarie Group, Ltd. (S)(Z) 6.000 01-14-20 $340,000 $342,501 Morgan Stanley 5.500 07-28-21 150,000 146,957 Morgan Stanley (Z) 5.550 04-27-17 500,000 503,019 Morgan Stanley 5.750 01-25-21 140,000 138,664 Morgan Stanley (Z) 7.300 05-13-19 485,000 521,699 Nationstar Mortgage/Nationstar Capital Corp. 10.875 04-01-15 485,000 492,275 The Goldman Sachs Group, Inc. 5.250 07-27-21 300,000 303,762 The Goldman Sachs Group, Inc. (Z) 6.150 04-01-18 760,000 813,240 Commercial Banks 5.75% Abbey National Treasury Services PLC (Z) 4.000 04-27-16 385,000 367,754 Banco de Credito del Peru (S) 4.750 03-16-16 175,000 174,230 Barclays Bank PLC (Z) 5.140 10-14-20 1,930,000 1,757,491 Barclays Bank PLC (S) 6.050 12-04-17 295,000 283,519 BBVA Bancomer SA (S)(Z) 6.500 03-10-21 485,000 482,575 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S)(Z) 12.500 09-30-19 330,000 306,666 First Tennessee Bank NA (Z) 5.050 01-15-15 405,000 404,957 ICICI Bank, Ltd. (S)(Z) 5.750 11-16-20 475,000 470,574 Lloyds TSB Bank PLC (Z) 6.375 01-21-21 440,000 472,633 National City Bank (P)(Z) 0.703 06-07-17 575,000 527,162 Regions Financial Corp. (P) 0.528 06-26-12 265,000 260,443 Regions Financial Corp. (Z) 7.750 11-10-14 1,000,000 1,032,500 Santander Holdings USA, Inc. 4.625 04-19-16 115,000 113,378 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S)(Z) 6.500 08-11-19 600,000 565,878 The Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (Q)(S)(Z) 5.506 04-15-15 940,000 968,200 The Royal Bank of Scotland PLC (Z) 4.875 03-16-15 330,000 335,659 Wachovia Bank NA (Z) 5.850 02-01-37 390,000 415,842 Wachovia Bank NA (Z) 6.600 01-15-38 325,000 380,989 Wachovia Corp. 5.750 06-15-17 405,000 467,798 Consumer Finance 2.08% Capital One Financial Corp. (Z) 6.150 09-01-16 730,000 776,127 Capital One Financial Corp. (Z) 6.750 09-15-17 1,000,000 1,166,292 Discover Bank (Z) 7.000 04-15-20 270,000 282,693 Discover Financial Services (Z) 10.250 07-15-19 585,000 704,167 Nelnet, Inc. (P)(Z) 3.740 09-29-36 715,000 607,814 Diversified Financial Services 7.24% Bank of America Corp. (Z) 6.500 08-01-16 305,000 317,798 Bank of America NA 5.300 03-15-17 150,000 143,634 Bank of America NA (Z) 6.000 10-15-36 390,000 377,887 Bosphorus Financial Services, Ltd. (P)(S)(Z) 2.086 02-15-12 62,500 62,366 Citigroup, Inc. (Z) 5.850 12-11-34 300,000 327,008 Citigroup, Inc. (Z) 6.125 11-21-17 1,935,000 2,134,197 General Electric Capital Corp. (Z) 4.375 09-16-20 365,000 372,549 General Electric Capital Corp. 5.300 02-11-21 220,000 234,845 See notes to financial statements Annual report | Income Securities Trust 11 Maturity Rate (%) date Par value Value Diversified Financial Services (continued) General Electric Capital Corp. 5.875 01-14-38 $390,000 $421,702 General Electric Capital Corp. (Z) 6.000 08-07-19 335,000 381,601 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 435,000 437,389 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 325,000 315,487 GTP Towers Issuer LLC (S) 8.112 02-15-15 885,000 910,257 JPMorgan Chase & Company (Z) 3.700 01-20-15 295,000 307,614 JPMorgan Chase & Company (Z) 5.600 07-15-41 575,000 630,220 JPMorgan Chase & Company (Z) 6.000 01-15-18 765,000 857,856 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q)(Z) 7.900 04-30-18 655,000 705,245 Merrill Lynch & Company, Inc. 6.220 09-15-26 175,000 161,976 Merrill Lynch & Company, Inc. (Z) 6.875 04-25-18 1,000,000 1,029,429 Merrill Lynch & Company, Inc. (Z) 7.750 05-14-38 310,000 311,135 The Bear Stearns Companies LLC (Z) 7.250 02-01-18 1,000,000 1,180,111 Tomkins LLC/Tomkins, Inc. (S) 9.250 10-01-18 121,000 131,890 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (Q)(S)(Z) 6.091 01-15-12 800,000 578,000 Insurance 5.36% Aflac, Inc. (Z) 6.900 12-17-39 230,000 254,342 Aflac, Inc. 8.500 05-15-19 385,000 483,756 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 175,000 130,813 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) (Z) 6.375 03-29-67 315,000 316,575 CNA Financial Corp. (Z) 6.500 08-15-16 720,000 781,903 CNA Financial Corp. (Z) 7.250 11-15-23 540,000 585,468 CNO Financial Group, Inc. (S)(Z) 9.000 01-15-18 375,000 394,688 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S)(Z) 6.505 02-12-67 835,000 626,250 Hartford Financial Services Group, Inc. 6.625 03-30-40 225,000 229,874 Liberty Mutual Group, Inc. (S)(Z) 7.800 03-15-37 705,000 641,550 Lincoln National Corp. (Z) 8.750 07-01-19 535,000 654,304 Lincoln National Corp. (6.050% until 4-20-17, then 3 month LIBOR + 2.040%) (Z) 6.050 04-20-67 535,000 470,800 MetLife, Inc. 10.750 08-01-39 150,000 198,000 Teachers Insurance & Annuity Association of America (S)(Z) 6.850 12-16-39 605,000 775,490 The Hanover Insurance Group, Inc. 6.375 06-15-21 150,000 159,529 Unum Group (Z) 7.125 09-30-16 395,000 453,650 UnumProvident Finance Company PLC (S)(Z) 6.850 11-15-15 605,000 669,078 W.R. Berkley Corp. (Z) 5.600 05-15-15 365,000 386,762 Willis Group Holdings PLC (Z) 5.750 03-15-21 350,000 373,356 Willis North America, Inc. (Z) 7.000 09-29-19 495,000 550,972 Real Estate Investment Trusts 5.53% Brandywine Operating Partnership LP (Z) 7.500 05-15-15 345,000 380,457 CommonWealth REIT (Z) 6.650 01-15-18 480,000 514,234 DDR Corp. (Z) 7.500 04-01-17 625,000 677,281 Dexus Property Group (S)(Z) 7.125 10-15-14 495,000 548,810 Duke Realty LP (Z) 6.750 03-15-20 590,000 643,666 Duke Realty LP (Z) 8.250 08-15-19 265,000 311,817 12 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Goodman Funding Pty, Ltd. (S)(Z) 6.375 04-15-21 $645,000 $653,689 Health Care REIT, Inc. (Z) 4.950 01-15-21 400,000 377,787 Health Care REIT, Inc. (Z) 6.125 04-15-20 700,000 720,461 Health Care REIT, Inc. (Z) 6.200 06-01-16 505,000 541,627 Healthcare Realty Trust, Inc. (Z) 6.500 01-17-17 540,000 583,574 Mack-Cali Realty LP (Z) 7.750 08-15-19 330,000 392,950 MPT Operating Partnership LP/MPT Finance Corp. (S) 6.875 05-01-21 230,000 228,850 Post Apartment Homes LP 4.750 10-15-17 185,000 188,247 Simon Property Group LP (Z) 10.350 04-01-19 345,000 470,082 Ventas Realty LP/Ventas Capital Corp. 4.750 06-01-21 390,000 383,099 Vornado Realty LP (Z) 4.250 04-01-15 755,000 772,455 WEA Finance LLC/WT Finance Australia Pty, Ltd. (S)(Z) 6.750 09-02-19 290,000 328,264 Weyerhaeuser Company (Z) 7.375 03-15-32 690,000 693,387 Real Estate Management & Development 0.11% Realogy Corp. (S) 7.875 02-15-19 215,000 193,500 Health Care 2.62% Biotechnology 0.09% Chiron Merger Sub, Inc. (S) 10.500 11-01-18 160,000 159,600 Health Care Equipment & Supplies 0.30% Alere, Inc. (Z) 7.875 02-01-16 335,000 331,650 Alere, Inc. 8.625 10-01-18 185,000 184,769 Health Care Providers & Services 1.08% BioScrip, Inc. (Z) 10.250 10-01-15 285,000 287,138 Community Health Systems, Inc. (Z) 8.875 07-15-15 440,000 450,450 Gentiva Health Services, Inc. 11.500 09-01-18 70,000 56,000 HCA, Inc. 7.500 02-15-22 380,000 387,600 Medco Health Solutions, Inc. (Z) 7.125 03-15-18 545,000 650,533 Life Sciences Tools & Services 0.09% PerkinElmer, Inc. 5.000 11-15-21 150,000 154,383 Pharmaceuticals 1.06% Catalent Pharma Solutions, Inc., PIK (Z) 9.500 04-15-15 425,756 423,627 Endo Pharmaceuticals Holdings, Inc. (S) 7.250 01-15-22 390,000 420,225 Hospira, Inc. (Z) 6.050 03-30-17 485,000 547,197 Valeant Pharmaceuticals International, Inc. (S) 6.750 10-01-17 95,000 95,000 Valeant Pharmaceuticals International, Inc. (S)(Z) 6.875 12-01-18 315,000 313,819 Industrials 7.76% Aerospace & Defense 1.87% Bombardier, Inc. (S)(Z) 7.750 03-15-20 240,000 264,000 Colt Defense LLC/Colt Finance Corp. 8.750 11-15-17 250,000 188,750 Ducommun, Inc. (S) 9.750 07-15-18 70,000 72,100 Embraer Overseas, Ltd. (Z) 6.375 01-15-20 380,000 416,100 Textron, Inc. (Z) 5.600 12-01-17 505,000 522,535 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S)(Z) 6.000 02-15-67 750,000 562,500 See notes to financial statements Annual report | Income Securities Trust 13 Maturity Rate (%) date Par value Value Aerospace & Defense (continued) Huntington Ingalls Industries, Inc. (S) 7.125 03-15-21 $295,000 $298,688 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 230,000 238,050 Lockheed Martin Corp. (Z) 3.350 09-15-21 615,000 622,004 Airlines 2.78% America West Airlines 2000-1 Pass Through Trust (Z) 8.057 07-02-20 189,240 189,240 Continental Airlines 1998-1 Class A Pass Through Trust (Z) 6.648 09-15-17 196,662 193,221 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 211,272 210,744 Continental Airlines 2000-2 Class B Pass Through Trust (Z) 8.307 04-02-18 155,383 151,110 Continental Airlines 2007-1 Class A Pass Through Trust (Z) 5.983 04-19-22 525,155 535,658 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 155,000 153,450 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 608,854 614,943 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 212,235 222,847 Delta Air Lines 2011-1 Class A Pass Through Trust (Z) 5.300 04-15-19 375,000 376,875 Northwest Airlines 2002-1 Class G-2 Pass Through Trust (Z) 6.264 11-20-21 550,818 543,933 Northwest Airlines 2007-1 Class A Pass Through Trust (Z) 7.027 11-01-19 415,624 417,702 United Air Lines 2009-1 Pass Through Trust 10.400 11-01-16 177,279 195,893 United Air Lines 2009-2A Pass Through Trust (Z) 9.750 01-15-17 404,651 437,023 United Airlines 2007-1 Class C Pass Through Trust (P) 2.647 07-02-14 544,720 498,419 Building Products 0.75% Masco Corp. 7.125 03-15-20 285,000 284,806 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 450,000 475,875 Voto-Votorantim, Ltd. (S)(Z) 6.750 04-05-21 490,000 513,275 Commercial Services & Supplies 0.54% Garda World Security Corp. (S) 9.750 03-15-17 100,000 101,500 International Lease Finance Corp. (S)(Z) 7.125 09-01-18 290,000 299,425 Steelcase, Inc. (Z) 6.375 02-15-21 500,000 522,332 Construction & Engineering 0.18% Tutor Perini Corp. 7.625 11-01-18 335,000 312,388 Electrical Equipment 0.12% Coleman Cable, Inc. 9.000 02-15-18 205,000 202,950 Industrial Conglomerates 0.27% Odebrecht Finance, Ltd. (S)(Z) 6.000 04-05-23 350,000 351,400 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-49 100,000 101,500 14 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Machinery 0.18% Pentair, Inc. (Z) 5.000 05-15-21 $300,000 $313,080 Marine 0.27% Navios Maritime Holdings, Inc./Navios Maritime Finance II U.S., Inc. 8.125 02-15-19 225,000 177,188 Navios South American Logistics, Inc./Navios Logistics Finance U.S., Inc. (S) 9.250 04-15-19 315,000 277,988 Road & Rail 0.55% The Hertz Corp. (Z) 6.750 04-15-19 625,000 637,500 Western Express, Inc. (S)(Z) 12.500 04-15-15 485,000 291,000 Trading Companies & Distributors 0.14% Aircastle, Ltd. (Z) 9.750 08-01-18 225,000 239,906 Transportation Infrastructure 0.11% Asciano Finance, Ltd. (S)(Z) 4.625 09-23-20 185,000 179,622 Information Technology 0.63% Computers & Peripherals 0.19% Hewlett-Packard Company 4.375 09-15-21 310,000 326,264 IT Services 0.44% Brightstar Corp. (S)(Z) 9.500 12-01-16 560,000 565,600 Equinix, Inc. 8.125 03-01-18 165,000 179,850 Materials 7.09% Chemicals 1.10% American Pacific Corp. (Z) 9.000 02-01-15 245,000 236,425 Braskem America Finance Company (S) 7.125 07-22-41 425,000 417,563 Braskem Finance, Ltd. (S) 7.000 05-07-20 515,000 556,200 Fufeng Group, Ltd. (S)(Z) 7.625 04-13-16 335,000 291,450 Incitec Pivot Finance LLC (S)(Z) 6.000 12-10-19 345,000 374,092 Construction Materials 0.53% Building Materials Corp. of America (S) 6.750 05-01-21 230,000 238,625 Cemex SAB de CV (S) 9.000 01-11-18 510,000 425,850 Severstal Columbus LLC 10.250 02-15-18 100,000 105,000 Vulcan Materials Company 7.500 06-15-21 130,000 128,378 Containers & Packaging 0.79% Polymer Group, Inc. (S) 7.750 02-01-19 95,000 98,563 Pretium Packaging LLC/Pretium Finance, Inc. (S) 11.500 04-01-16 165,000 161,700 Solo Cup Company 10.500 11-01-13 250,000 252,500 Temple-Inland, Inc. (Z) 6.625 01-15-18 750,000 834,729 Metals & Mining 3.18% Alcoa, Inc. (Z) 5.400 04-15-21 255,000 253,428 Allegheny Technologies, Inc. 5.950 01-15-21 140,000 152,240 Allegheny Technologies, Inc. (Z) 9.375 06-01-19 280,000 358,831 ArcelorMittal (Z) 6.750 03-01-41 280,000 282,580 ArcelorMittal (Z) 9.850 06-01-19 370,000 439,942 Cliffs Natural Resources, Inc. (Z) 6.250 10-01-40 295,000 301,078 Commercial Metals Company (Z) 7.350 08-15-18 310,000 315,165 FMG Resources August 2006 Pty, Ltd. (S) 8.250 11-01-19 170,000 174,250 Gerdau Trade, Inc. (S)(Z) 5.750 01-30-21 330,000 325,875 See notes to financial statements Annual report | Income Securities Trust 15 Maturity Rate (%) date Par value Value Metals & Mining (continued) JMC Steel Group (S) 8.250 03-15-18 $185,000 $183,150 Metinvest BV (S)(Z) 8.750 02-14-18 435,000 413,250 Rain CII Carbon LLC/CII Carbon Corp. (S)(Z) 8.000 12-01-18 555,000 566,100 SunCoke Energy, Inc. (S)(Z) 7.625 08-01-19 259,000 261,590 Teck Resources, Ltd. 6.250 07-15-41 155,000 180,068 Teck Resources, Ltd. (Z) 10.750 05-15-19 239,000 295,165 Thompson Creek Metals Company, Inc. (S) 7.375 06-01-18 155,000 129,038 Vale Overseas, Ltd. (Z) 6.875 11-10-39 320,000 371,453 Winsway Coking Coal Holding, Ltd. (S)(Z) 8.500 04-08-16 470,000 406,550 Paper & Forest Products 1.49% Georgia-Pacific LLC (S)(Z) 5.400 11-01-20 800,000 894,548 Georgia-Pacific LLC 7.250 06-01-28 165,000 208,070 International Paper Company (Z) 9.375 05-15-19 385,000 494,846 Mercer International, Inc. 9.500 12-01-17 67,000 67,838 Verso Paper Holdings LLC/Verso Paper, Inc. 8.750 02-01-19 100,000 72,000 Westvaco Corp. (Z) 7.950 02-15-31 770,000 810,798 Telecommunication Services 3.20% Diversified Telecommunication Services 2.45% AT&T, Inc. (Z) 5.550 08-15-41 650,000 739,521 Axtel SAB de CV (S) 9.000 09-22-19 160,000 139,200 BellSouth Telecommunications, Inc. (Z) 6.300 12-15-15 568,815 607,220 CenturyLink, Inc. (Z) 6.450 06-15-21 305,000 306,403 CenturyLink, Inc. 7.600 09-15-39 305,000 304,012 Frontier Communications Corp. (Z) 8.500 04-15-20 635,000 676,275 PAETEC Holding Corp. (Z) 9.875 12-01-18 369,000 405,900 Qwest Corp. (Z) 8.375 05-01-16 330,000 377,025 Telecom Italia Capital SA 7.200 07-18-36 365,000 353,624 Telecom Italia Capital SA 7.721 06-04-38 260,000 264,230 Wireless Telecommunication Services 0.75% America Movil SAB de CV (Z) 5.000 03-30-20 440,000 491,301 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 760,000 779,186 Utilities 6.74% Electric Utilities 3.63% Beaver Valley II Funding (Z) 9.000 06-01-17 384,000 409,747 BVPS II Funding Corp. (Z) 8.890 06-01-17 517,000 562,498 Commonwealth Edison Company (Z) 5.800 03-15-18 525,000 618,454 Exelon Corp. (Z) 4.900 06-15-15 985,000 1,074,044 FPL Energy National Wind LLC (S)(Z) 5.608 03-10-24 239,808 248,405 ITC Holdings Corp. (S)(Z) 5.500 01-15-20 415,000 469,464 Oncor Electric Delivery Company LLC (Z) 5.000 09-30-17 820,000 913,760 PNM Resources, Inc. 9.250 05-15-15 440,000 497,200 PNPP II Funding Corp. (Z) 9.120 05-30-16 273,000 297,352 PPL Capital Funding, Inc. (6.700% to 3-30-17, then 3 month LIBOR + 2.665%) (Z) 6.700 03-30-67 525,000 506,625 TXU Corp. (Z) 7.460 01-01-15 193,613 191,266 W3A Funding Corp. (Z) 8.090 01-02-17 386,792 387,484 Energy Equipment & Services 0.46% MidAmerican Energy Holdings Company (Z) 8.480 09-15-28 550,000 784,002 16 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Independent Power Producers & Energy Traders 1.60% Allegheny Energy Supply Company LLC (S)(Z) 5.750 10-15-19 $460,000 $502,202 Dolphin Subsidiary II, Inc. (S) 7.250 10-15-21 570,000 611,325 Exelon Generation Company LLC (Z) 6.250 10-01-39 360,000 431,800 Ipalco Enterprises, Inc. (S) 5.000 05-01-18 440,000 446,600 NRG Energy, Inc. (S)(Z) 7.625 01-15-18 370,000 374,625 NRG Energy, Inc. (Z) 8.250 09-01-20 355,000 367,425 Multi-Utilities 0.60% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) (Z) 6.110 12-01-66 650,000 620,750 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) (Z) 6.250 05-15-67 410,000 405,900 Water Utilities 0.45% Cia de Saneamento Basico do Estado de Sao Paulo (S)(Z) 6.250 12-16-20 305,000 311,100 Midwest Generation LLC, Series B (Z) 8.560 01-02-16 440,616 449,428 Convertible Bonds 0.18% (0.13% of Total Investments) (Cost $267,530) Consumer Discretionary 0.18% Media 0.18% XM Satellite Radio, Inc. (S) 7.000 12-01-14 $248,000 313,720 Municipal Bonds 0.28% (0.18% of Total Investments) (Cost $414,547) California 0.17% State of California General Obligation Bond 7.600 11-01-40 $225,000 279,295 Illinois 0.11% State of Illinois General Obligation Bond 5.100 06-01-33 210,000 190,468 Term Loans (M)1.19% (0.80% of Total Investments) (Cost $2,362,129) Consumer Discretionary 1.07% Automobiles 0.28% Chrysler Group LLC 6.000 05-24-17 $498,750 470,280 Hotels, Restaurants & Leisure 0.65% CCM Merger, Inc. 7.000 03-01-17 192,496 190,812 East Valley Tourist Development Authority 12.000 08-06-12 549,505 373,663 Kalispel Tribal Economic Authority 7.500 02-22-17 591,047 549,674 Media 0.14% Vertis, Inc. 11.750 12-31-15 337,410 234,500 Financials 0.12% Real Estate Investment Trusts 0.12% iStar Financial, Inc. 7.000 06-30-14 220,000 213,171 See notes to financial statements Annual report | Income Securities Trust 17 Maturity Rate (%) date Par value Value Capital Preferred Securities (a) 2.82% (1.89% of Total Investments) (Cost $4,942,884) Financials 2.82% Capital Markets 0.80% State Street Capital Trust III (P)(Q)(Z) 5.337 12-19-11 $715,000 716,216 State Street Capital Trust IV (P)(Z) 1.347 06-15-37 935,000 654,893 Commercial Banks 1.46% Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) (Z) 6.500 04-15-37 825,000 806,438 PNC Financial Services Group, Inc. (Q) 6.750 12-31-49 215,000 214,970 PNC Preferred Funding Trust III (8.700% to 3-15-13, then 3 month LIBOR + 5.226%) (Q)(S)(Z) 8.700 03-15-13 835,000 858,163 Regions Financing Trust II (6.625% to 5-15-27, then 3 month LIBOR 1.290%) (Q) 6.625 05-15-27 160,000 130,400 Sovereign Capital Trust VI (Z) 7.908 06-13-36 480,000 471,456 Insurance 0.56% Aon Corp. (Z) 8.205 01-01-27 345,000 403,816 MetLife Capital Trust X (9.250% to 4-8-38 then 3 month LIBOR + 5.540%) (S) 9.250 04-08-33 175,000 204,750 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 360,000 345,600 U.S. Government & Agency Obligations 39.56% (26.52% of Total Investments) (Cost $66,279,770) U.S. Government 3.76% U.S. Treasury Notes Note (Z) 2.125 02-29-16 $945,000 999,707 Note (Z) 2.125 08-15-21 4,850,000 4,846,217 U.S. Treasury Strips, PO 2.864 11-15-30 1,020,000 551,915 U.S. Government Agency 35.80% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 4.000 09-01-40 5,601,099 5,817,703 30 Yr Pass Thru Ctf 5.000 03-01-41 5,986,260 6,427,371 30 Yr Pass Thru Ctf 6.500 06-01-37 45,345 49,969 30 Yr Pass Thru Ctf 6.500 10-01-37 98,718 108,785 30 Yr Pass Thru Ctf 6.500 11-01-37 205,387 226,332 30 Yr Pass Thru Ctf 6.500 12-01-37 89,951 99,124 30 Yr Pass Thru Ctf 6.500 04-01-39 2,332,438 2,570,295 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 06-01-24 1,065,374 1,121,478 30 Yr Pass Thru Ctf 4.000 08-01-40 6,285,052 6,541,608 30 Yr Pass Thru Ctf 4.000 10-01-40 2,896,376 3,018,918 30 Yr Pass Thru Ctf 4.000 09-01-41 2,991,508 3,134,188 30 Yr Pass Thru Ctf 4.500 10-01-40 3,405,035 3,624,615 30 Yr Pass Thru Ctf 5.000 02-01-41 3,082,450 3,316,933 30 Yr Pass Thru Ctf 5.000 04-01-41 975,509 1,068,617 30 Yr Pass Thru Ctf 5.500 02-01-36 1,792,808 1,951,849 30 Yr Pass Thru Ctf 5.500 12-01-36 5,169,613 5,620,135 30 Yr Pass Thru Ctf 5.500 06-01-37 911,255 989,815 18 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Federal National Mortgage Association 30 Yr Pass Thru Ctf 5.500 06-01-38 $1,758,173 $1,907,824 30 Yr Pass Thru Ctf 5.500 10-01-39 4,075,031 4,422,522 30 Yr Pass Thru Ctf 5.500 08-01-40 402,122 437,041 30 Yr Pass Thru Ctf 6.000 05-01-37 2,173,888 2,388,571 30 Yr Pass Thru Ctf 6.500 07-01-36 754,223 834,054 30 Yr Pass Thru Ctf 6.500 01-01-39 3,645,337 4,024,342 30 Yr Pass Thru Ctf 6.500 03-01-39 222,479 245,332 30 Yr Pass Thru Ctf 6.500 06-01-39 301,482 333,109 Government National Mortgage Association 30 Yr Pass Thru Ctf (Z) 5.500 11-15-38 617,795 686,525 Foreign Government Obligations 0.22% (0.15% of Total Investments) (Cost $368,386) South Korea 0.22% Korea Development Bank (Z) 4.000 09-09-16 $370,000 376,832 Collateralized Mortgage Obligations 13.10% (8.78% of Total Investments) (Cost $25,792,298) Commercial & Residential 11.02% American Home Mortgage Assets Series 2006-6, Class XP IO 2.301 12-25-46 $8,260,415 495,706 American Tower Trust Series 2007-1A, Class D (S) 5.957 04-15-37 865,000 923,137 Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.766 05-10-45 595,000 613,712 Series 2006-4, Class AM 5.675 07-10-46 590,000 568,370 Series 2006-3, Class A4 (P) 5.889 07-10-44 785,000 865,740 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-1, Class B2 (P) 3.548 03-25-35 777,371 105,017 Bear Stearns Alt-A Trust Series 2004-12 1A1 (P) 0.595 01-25-35 735,798 619,208 Series 2005-3, Class B2 (P) 2.495 04-25-35 536,036 13,895 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 655,000 278,004 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.226 07-15-44 295,000 201,774 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.797 09-20-46 12,033,852 740,958 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.326 12-25-34 407,298 45,898 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.163 08-19-34 849,357 749,065 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.877 07-10-38 595,000 588,406 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,711,756 1,871,163 Series 2004-9, Class B1 (P) 3.097 08-25-34 793,213 290,448 Harborview Mortgage Loan Trust Series 2004-11, Class X1 IO 2.084 01-19-35 4,612,390 329,107 Series 2005-11, Class X IO 2.161 08-19-45 3,018,627 135,055 See notes to financial statements Annual report | Income Securities Trust 19 Maturity Rate (%) date Par value Value Harborview Mortgage Loan Trust Series 2005-2, Class X IO 2.292 05-19-35 $12,685,786 $647,305 Series 2005-8, Class 1X IO 2.299 09-19-35 5,056,077 247,164 Series 2007-3, Class ES IO 0.350 05-19-47 12,382,983 81,728 Series 2007-4, Class ES IO 0.350 07-19-47 15,406,096 83,655 Series 2007-6, Class ES IO (S) 0.342 08-19-37 10,328,801 66,517 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 311,363 26,784 Series 2005-AR18, Class 1X IO 2.156 10-25-36 10,181,350 552,949 Series 2005-AR18, Class 2X IO 1.821 10-25-36 9,678,944 508,629 Series 2005-AR5, Class B1 (P) 2.591 05-25-35 242,585 2,424 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 5.878 04-15-45 535,000 534,254 LB–UBS Commercial Mortgage Trust Series 2007-C1, Class AM 5.455 02-15-40 850,000 787,220 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 2.379 10-25-36 709,774 635,527 Series 2007-3, Class M1 (P) 5.330 09-25-37 283,639 173,610 Series 2007-3, Class M2 (P) 5.330 09-25-37 104,717 58,845 Series 2007-3, Class M3 (P) 5.330 09-25-37 71,101 22,746 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.466 03-12-44 1,020,000 1,046,012 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.658 05-25-35 388,081 59,339 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.744 03-25-44 831,506 699,326 WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.443 11-25-34 12,197,467 581,641 Series 2005-AR1, Class X IO 1.548 01-25-45 18,005,116 842,024 Series 2005-AR12, Class 1A2 (P) 2.492 10-25-35 226,353 212,663 Series 2005-AR4, Class B1 (P) 2.585 04-25-35 1,441,498 294,133 Series 2005-AR6, Class X IO 0.649 04-25-45 8,279,194 415,577 Series 2005-AR8, Class X IO 1.647 07-25-45 14,976,628 753,064 U.S. Government Agency 2.08% Federal Home Loan Mortgage Corp. Series 3747, Class HI IO 4.500 07-15-37 6,498,239 920,364 Series 3794, Class PI IO 4.500 02-15-38 1,105,862 148,715 Federal National Mortgage Association Series 2009-47, Class EI IO 5.000 08-25-19 888,028 95,545 Series 2010-68, Class CI IO 5.000 11-25-38 1,421,025 207,942 Series 398, Class C3 IO 4.500 05-25-39 1,430,194 188,677 Series 401, Class C2 IO 4.500 06-25-39 898,942 114,384 Series 402, Class 3 IO 4.000 11-25-39 1,123,955 168,349 Series 402, Class 4 IO 4.000 10-25-39 1,970,605 287,928 Series 402, Class 7 IO 4.500 11-25-39 1,708,082 245,676 Series 402, Class 8 IO 4.500 11-25-39 2,020,724 277,181 Series 407, Class 15 IO 5.000 01-25-40 1,486,278 255,288 Series 407, Class 16 IO 5.000 01-25-40 373,944 60,970 Series 407, Class 17 IO 5.000 01-25-40 313,749 43,548 Series 407, Class 21 IO 5.000 01-25-39 1,332,688 161,632 Series 407, Class 7 IO 5.000 03-25-41 493,460 90,564 Series 407, Class 8 IO 5.000 03-25-41 473,382 77,592 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 1,613,512 193,258 20 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities 4.81% (3.22% of Total Investments) (Cost $8,458,104) Asset Backed Securities 4.81% Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.485 07-25-36 $612,198 510,178 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.695 05-25-35 435,000 384,673 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.395 10-25-36 692,091 631,189 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A–5 8.100 08-15-25 37,324 37,050 FUEL Trust Series 2011-1 (S) 4.207 04-15-16 630,000 633,188 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.725 11-25-35 450,000 339,851 Series 2007-3, Class 2a2 (P) 0.425 08-25-37 1,760,000 1,198,757 Leaf Capital Funding SPE A LLC Series 2010-A, Class C (P)(S) 7.244 12-15-20 80,000 80,000 Series 2010-A, Class D (P)(S) 10.244 12-15-20 62,000 62,000 Series 2010-A, Class E1 (P)(S) 14.744 12-15-20 72,000 72,000 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 375,188 367,460 Master Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.945 08-25-37 603,399 526,219 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.615 09-25-36 670,000 572,217 Series 2005-WMC1, Class M1 (P) 0.745 09-25-35 311,578 285,959 New Century Home Equity Loan Trust Series 2005-3, Class M1 (P) 0.725 07-25-35 305,000 250,330 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.325 03-25-35 645,000 574,394 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P)(Z) 0.875 02-25-35 915,000 703,054 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.655 05-25-35 374,753 332,357 Sonic Capital LLC Series 2011-1A, Class A2 (S)(Z) 5.438 05-20-41 612,250 622,964 Shares Value Common Stocks 2.59% (1.74% of Total Investments) (Cost $4,532,738) Consumer Discretionary 0.03% Hotels, Restaurants & Leisure 0.03% Greektown Superholdings, Inc. (I) 768 56,075 Consumer Staples 0.41% Tobacco 0.41% Philip Morris International, Inc. (Z) 10,000 698,700 Energy 0.33% Oil, Gas & Consumable Fuels 0.33% Royal Dutch Shell PLC, ADR (Z) 8,000 567,280 See notes to financial statements Annual report | Income Securities Trust 21 Shares Value Health Care 0.68% Pharmaceuticals 0.68% Eli Lilly & Company (Z) 17,000 631,720 Johnson & Johnson (Z) 8,258 531,733 Information Technology 0.38% Semiconductors & Semiconductor Equipment 0.38% Intel Corp. (Z) 26,000 638,040 Materials 0.43% Containers & Packaging 0.43% Rock-Tenn Company, Class A (Z) 12,402 734,074 Telecommunication Services 0.33% Diversified Telecommunication Services 0.33% Telefonica SA, ADR 26,000 555,598 Preferred Securities (b) 3.26% (2.18% of Total Investments) (Cost $5,372,796) Consumer Discretionary 0.64% Hotels, Restaurants & Leisure 0.64% Greektown Superholdings, Inc., Series A (I) 14,991 1,094,555 Consumer Staples 0.65% Food & Staples Retailing 0.65% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 12,500 1,101,173 Energy 0.16% Oil, Gas & Consumable Fuels 0.16% Apache Corp., Series D, 6.000% (Z) 4,697 264,441 Financials 1.81% Consumer Finance 0.15% Ally Financial, Inc., 7.300% (Z) 11,815 260,403 Diversified Financial Services 0.26% Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 3,900 105,027 GMAC Capital Trust I (8.125% to 2-15-16, then 3 month LIBOR + 5.785%) 16,350 342,696 Real Estate Investment Trusts 1.40% Apartment Investment & Management Company, Series T, 8.000% (Z) 55,000 1,377,200 Public Storage, Inc., Depositary Shares, Series W, 6.500% (Z) 40,000 1,005,600 22 Income Securities Trust | Annual report See notes to financial statements Par value Value Short-Term Investments 0.59% (0.39% of Total Investments) (Cost $997,000) Repurchase Agreement 0.59% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $997,000 on 11-1-11, collateralized by $1,020,000 U.S. Treasury Notes, 0.125% due 9-30-13 (valued at $1,017,272, including interest) $997,000 997,000 Total investments (Cost $252,530,258) † 149.19% Other assets and liabilities, net (49.19%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts IO Interest Only Security — (Interest Tranche of Stripped Security). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Payment-in-kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. REIT Real Estate Investment Trust (a) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (b) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $45,664,389 or 26.81% of the Fund’s net assets as of 10-31-11. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 10-31-11 was $197,417,805. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $253,120,263. Net unrealized appreciation aggregated $942,100, of which $12,749,507 related to appreciated investment securities and $11,807,407 related to depreciated investment securities. The Fund had the following country concentration as a percentage of investments on 10-31-11. United States 89% United Kingdom 2% Canada 1% Australia 1% Cayman Islands 1% Mexico 1% Brazil 1% South Korea 1% Luxembourg 1% Other Countries 1% Short-Term Investments & Other 1% See notes to financial statements Annual report | Income Securities Trust 23 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $252,530,258) $254,062,363 Cash 593 Cash held at broker for futurescontracts 62,288 Receivable for investmentssold 1,558,080 Dividends and interestreceivable 2,974,239 Other receivables and prepaidexpenses 22,001 Totalassets Liabilities Payable for investmentspurchased 967,564 Committed facility agreement payable (Note8) 87,000,000 Swap contracts, at value (Note3) 273,958 Payable for futures variation margin (Note3) 3,016 Interest payable (Note8) 9,341 Payable toaffiliates Accounting and legal servicesfees 1,719 Trustees’fees 16,651 Other liabilities and accruedexpenses 110,331 Totalliabilities Netassets Paid-incapital $183,929,253 Undistributed net investmentincome 1,261,578 Accumulated net realized loss on investments, futures contracts and foreign currencytransactions (16,271,995) Net unrealized appreciation (depreciation) on investments, futures contracts and swapcontracts 1,378,148 Netassets Net asset value pershare Based on 11,631,473 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $14.64 24 Income Securities Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $14,838,704 Dividends 402,098 Less foreign taxeswithheld (7,147) Total investmentincome Expenses Investment management fees (Note5) 1,361,966 Accounting and legal services fees (Note5) 22,131 Transfer agentfees 88,585 Trustees’ fees (Note5) 53,388 Printing andpostage 57,664 Professionalfees 108,515 Custodianfees 27,751 Interest expense (Note8) 898,145 Stock exchange listingfees 24,010 Other 33,989 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 3,437,202 Futures contracts (Note3) (307,429) Foreign currencytransactions 15,750 Change in net unrealized appreciation (depreciation)of Investments (4,525,389) Futures contracts (Note3) 217,787 Swap contracts (Note3) (273,958) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Income Securities Trust 25 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $12,557,511 $13,650,728 Net realized gain(loss) 3,145,523 (1,071,550) Change in net unrealized appreciation(depreciation) (4,581,560) 16,925,575 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (13,136,659) (13,367,891) From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofyear 171,275,158 154,058,862 End ofyear Undistributed net investmentincome 26 Income Securities Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-11 Cash flows from operating activities Net increase in net assets from operations $11,121,474 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (186,924,219) Long-term investments sold 180,466,620 Decrease in short-term investments 380,000 Net amortization of premium (discount) 2,655,542 Decrease in dividends and interest receivable 483,122 Decrease in payable for investments purchased (317,697) Increase in receivable for investments sold (630,337) Increase in cash held at broker for futures contracts (7,838) Increase in other receivables and prepaid expenses (1,598) Increase in unrealized depreciation of swap contracts 273,958 Decrease in payable for futures variation margin (6,882) Decrease in payable to affiliates (10,234) Decrease in interest payable (1,333) Increase in other liabilities and accrued expenses 30,914 Net change in unrealized (appreciation) depreciation on investments 4,525,389 Net realized gain on investments (3,437,202) Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable 3,500,000 Distributions to common shareholders net of reinvestments (12,099,648) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Annual report | Income Securities Trust 27 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 1.08 1.19 1.18 1.05 1.34 1.26 Net realized and unrealized gain (loss) oninvestments (0.13) 1.37 2.70 (3.92) (0.69) (0.03) Distributions to Auction Preferred Shares(APS) — — — (0.15) (0.42) (0.38) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.13) (1.16) (1.13) (0.84) (0.92) (0.93) Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) 3 4 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $170 $171 $154 $121 $165 $172 Ratios (as a percentage of average net assets): Expenses (excluding interestexpense) 1.04 1.12 1.40 1.41 5 1.16 6 1.17 6 Interest expense (Note8) 0.52 0.66 0.85 0.76 5 — — Expenses (including interestexpense) 1.56 1.78 2.25 2.17 5 1.16 6 1.17 6 Net investmentincome 7.34 8.44 10.56 9.37 5 8.87 7 8.30 7 Portfolio turnover (%) 71 79 94 40 54 94 Seniorsecurities Total value of APS outstanding (inmillions) — $90 $90 Involuntary liquidation preference per unit (inthousands) — 25 25 Average market value per unit (inthousands) — 25 25 Asset coverage perunit 8 — 9 $71,228 $73,375 Total debt outstanding end of year (in millions) (Note8) $87 $84 $58 $58 — — Asset coverage per $1,000 ofAPS 10 — $2,851 $2,928 Asset coverage per $1,000 ofdebt 11 $2,957 $3,051 $3,656 $3,094 — — 28 Income Securities Trust | Annual report See notes to financial statements 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 4 Notannualized. 5 Annualized. 6 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.76% and 0.77% for the years ended 12-31-07 and 12-31-06,respectively. 7 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.82% and 5.45% for the years ended 12-31-07 and 12-31-06,respectively. 8 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 9 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08. 10 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 11 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure of leverage. See notes to financial statements Annual report | Income Securities Trust 29 Notes to financial statements Note 1 — Organization John Hancock Income Securities Trust (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
